                  Case 19-25977       Doc 29     Filed 04/21/20     Page 1 of 3



                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF MARYLAND
                                (Greenbelt Division)

In re:                              )
                                    )
      DAVID R.R. MEDINA,            )                Case No. 19-25977-LSS
      DAWN T. MEDINA,               )                Chapter 7
                                    )
                  Debtors.          )
____________________________________)

     EMERGENCY MOTION REQUESTING ENTRY OF ORDER OF DISCHARGE

         COME NOW debtors, David R.R. Medina and Dawn T. Medina, by and through the

undersigned counsel, and hereby moves this court for the entry of an order of discharge. In support

thereof, Debtors respectfully state the following:

         1.    On December 2, 2019, Debtors filed a voluntary Chapter 7 of the United States

Bankruptcy Code. The Objections for Discharge for this case were scheduled on March 27, 2020.

         2.    On January 27, 2020, the Meeting of Creditors was heard with Trustee Steven H.

Greenfeld. No creditors appeared at the Meeting of Creditors and as of April 21, 2020, no creditors

have filed an objection to discharge in this case. On January 29, 2020, the Chapter 7 Trustee Report

of No Distribution was filed with the court.

         3.    On March 19, 2020, the Debtors Financial Management Course Certificates and

Official Forms 423 were filed with this court.

         4.    Last week, Debtor Dawn T. Medina, a pharmacist, started employment, after several

months of unemployment, with CVS near Mechanicsburg, Pennsylvania. The Debtors have put

down a partial deposit on a three bedroom apartment near Mechanicsburg but have been informed

by the landlord that the apartment will go the someone else unless the Debtors can provide a copy

of the discharge order of their Ch. 7 bankruptcy case ASAP.
                     Case 19-25977       Doc 29     Filed 04/21/20     Page 2 of 3



         5.        Because of the Debtors’ family size they desperately need a three bedroom apartment

which are scarce in the area near Mechanicsburg.

         6.        The Debtors have completed all of the necessary requirements for discharge of this

case and granting the requested entry of an order of discharge will not prejudice any parties of

interest herein.

         WHEREFORE, Debtors pray that this Honorable Court enter an order of discharge for thsi

Chapter 7 case.

Dated:        April 21, 2020                            Respectfully submitted,

                                                        By: /s/ Erik G. Soderberg
                                                        Erik G. Soderberg, Esq.
                                                        Federal Bar No.: 15452
                                                        15 Wes Gude Drive, Suite 400
                                                        Rockville, Maryland 20850
                                                        (301) 279-0303
                                                        Counsel for Debtors
                  Case 19-25977       Doc 29     Filed 04/21/20    Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that, to the extent that the following persons were not served

electronically via the CM/ECF system, I caused a copy of the foregoing Emergency Motion

Requesting Entry of Discharge Order and proposed Order to be sent on April 21, 2020, by first-class

U.S. Mail, postage prepaid to:


                                      Steven H. Greenfeld
                                      Chapter 7 Trustee
                                      2600 Tower Oaks Blvd., Suite 103
                                      Rockville, MD 20852




                                                     /s/ Erik G. Soderberg
                                                     Erik G. Soderberg
